DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Petition to Revive
Applicant’s petition to revive pursuant to 37 CFR 1.137, filed 17 September 2020, was granted on 27 October 2020 (notification date of 28 October 2020).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 16 May 2020  has been entered.
Status of Claims
Claims 1, 6-7, 9-10, 15, 30 have been amended.
Claims 47-49 are new.
Claims 1, 6-7, 9-12, 15, 30, 32-34, 37, 41 and 47-49 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 6-7, 9-12, 15, 30, 32-34, 37, 41 and 47-49 are directed to an electronic device, server, and system, each of which fall into at least one of the statutory categories of invention.  (Step 1: YES).
Claims 1, 6, 7 and 47 recite the limitations of …receiving a graphical representation of data…, …extracting from the graphical representation of data…, …transmitting the identification code…, …receiving…a transaction amount…, …executing a payment transaction from the customer to the merchant…, , ... stor[ing] merchant payment details, consumer payment details and a consumer identifier linked to the consumer payment details, ... using the merchant payment details and consumer payment details..., the transaction instruction comprising the identification code and the consumer identifier; .. the transaction instruction comprising the identification code and the consumer identifier (claim 1); …transmitting a product reservation request…, …receiving a confirmation…(Claim 6); ... wherein the confirmation of product reservation comprises a delivery cost (claim 7); and  [...]  receive with the transaction amount a request for a delivery address; and one of: i) transmit the delivery address [...], or ii) transmit an indication that a delivery address stored [...] and associated with the consumer is the delivery address for the product (claim 47).  
Claims 9, 11-12, 15, and 48 recite the limitations of ...stor[ing] merchant payment details, consumer payment details and a consumer identifier linked to the consumer payment details, …receiving from the application an identification code…graphical 
Claims 30, 32, 33, 34, 37, and 49 recite the limitations of ...stor[ing] merchant payment details, consumer payment details and a consumer identifier linked to the consumer payment details,…receiving a graphical representation of data…, …extracting from the graphical representation of data…, …transmitting the identification code…, …receiving…a transaction amount…, …executing a payment transaction…, using the merchant payment details and consumer payment details for the transaction amount..., the transaction instruction comprising the identification code and the consumer identifier; ..., the transaction instruction comprising the identification code and the consumer identifier; …receiving the identification code…, …transmitting the transaction amount…, …(claim 30) …transmit…the set of product options…, …receive…the product option selected by the customer…(claim 32), …transmit a request for a product quantity selection…, …transmit a set of product options…, …receiving the product option…(Claim 33), …transmit the advertising reference… and …transmit the advertising reference…(Claim 34), …transmit a product purchase notification (Claim 37); [...] transmitting a request for a delivery address [...]; receiving the delivery address [...]; and one of: i) transmitting the delivery address [...], or ii) receiving an indication[...] that a delivery address stored on the transaction server and associated with the consumer is the delivery address for the product and transmitting the delivery address [...] (claim 49).  
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Purchasing a product from a merchant is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The electronic device including imaging component, a merchant server, and a transaction server, and payment application in claims 1, 9, and 30 and mobile unit of claim 41, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: electronic device including imaging component, a merchant server, and a transaction server. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 9, and 30 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component or to no more than generally linking the use of the judicial exception to a particular technological environment of networked computers and mobile devices.  Mere instructions to apply an exception using a generic computer component or generally linking the use of the judicial exception to a particular technological environment cannot provide an inventive concept.  Pages 13-14 of the specification disclose only generic computer components (mobile electronic device, servers, app/application, smart phone, tablet, QR code) that could be utilized to implement the claimed invention. Accordingly, these additional elements do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 9, and 30 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 9, and 30 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1, 6-7, 9-12, 15, 30, 32-34, 37, 41 and 47-49  are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9-11, 30, 32-33 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PARIKH (US 20110137742) in view of ITWARU (US 20150287021 A1).
As per Claim 1:
PARIKH discloses the following limitations:
Receive, using an imaging component of the electronic device operated by the consumer,  a graphical representation of data that comprises an identification code wherein the identification code identifies the product and the merchant of the product; (See PARIKH Figures 1-3 and the related text: the user scans a QR code with their mobile phone to purchase a product; “image capture mechanism 508, such as a scanner or camera, captures an image, such as a QR code” [0041]; Fig. 5)
extract from the graphical representation of data the identification code; (See PARIKH Figures 1-3 and the related text: the user’s phone extracts the information from the QR Code; [0018])
transmit the identification code to a transaction server, wherein the transaction server is controlled independent of the electronic device and a merchant server;  (See PARIKH Figures 1-3 and the related text: the mobile phone transmits the extracted information to the app server which communicates with a merchant server to retrieve information about the product from the QR code; “purchase transaction…server” [0027]; Fig. 4 and assoc text [0027-8]: user device, merchant server, payment service provider server such as Paypal)
[...]
receive from the transaction server a transaction amount in response to the transmitted identification code; (See PARIKH Figures 1-3 and the related text: the mobile phone receives information from the server including a price; “The QR code contains sufficient information about the product, price, and merchant to enable the user to purchase and pay for the product from the information contained in the product code. “ [0018])
and execute a payment transaction from the consumer to the merchant for the transaction amount using the merchant payment details and consumer payment details at the transaction server by transmitting a transaction instruction to the transaction server; (See PARIKH Figures 1-3 and the related text: the user completes the transaction with the merchant who is then paid for the product; “Checkout application 455 may be configured to accept payment information from user 405 and/or from payment service provider server 470 over network 460” [0035]; [0036-7])
the transaction instruction comprising the identification code and the consumer identifier (See PARIKH [0018]: The QR code contains sufficient information about the product, price, and merchant to enable the user to purchase and pay for the product from the information contained in the product code. “; PARIKH [33]:  In one embodiment, user identifier 430 may be used by a payment service provider to associate user 405 with a particular account maintained by the payment service provider)
PARIKH does not expressly disclose the following limitations, which ITWARU however, teaches:
and wherein the transaction server stores merchant payment details (See ITWARU [201]: [...] in terms of the merchant bank account information, this could be supplied [...] as a merchant identification information (e.g. merchant ID) used by the transaction service 20 to lookup the actual merchant bank account information known to the transaction service [...]), consumer payment details and a consumer identifier linked to the consumer payment details (See ITWARU  [51]: The actual payment credentials may be obtained by using the payment account selection information and performing a lookup of actual payment account credentials previously stored in a database or location accessible to the transaction management system 230;  [8]: the mobile payment client receiving a consumer payment request and a consumer payment account identifier entered by the consumer, wherein the consumer payment account identifier identifies a payment account of the consumer; the mobile payment client sending said merchant data, consumer payment request, consumer payment account identifier, and device data to a mobile payment interface, the mobile payment interface running on one or more transaction servers; the mobile payment interface using said device data and consumer payment account identifier to identify the consumer; [225]: [...] it is recognised that: the payment account identifier can also identify corresponding payment account information of the consumer, and the payment account information is stored in memory of the transaction server); 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of PARIKH, which discloses systems and methods of making a purchase using a mobile device (PARIKH [008]) with the technique of ITWARU, in order to provide “enhanced security” (ITWARU [0006]) and utilize “better solutions to the much sought-after mobile point of sale market” (ITWARU [0007]).
As per Claim 9:
PARIKH discloses the following limitations:
the transaction server controlled independent of the electronic device and a merchant server and being configured to (See PARIKH Figures 1-3 and the related text: the mobile phone transmits the extracted information to the app server which communicates with a merchant server to retrieve information about the product from the QR code; “purchase transaction…server” [0027]; Fig. 4 and assoc text [0027-8]: user device, merchant server, payment service provider server such as Paypal): 
[...]
receive from the application an identification code using an imaging component of the electronic device operated by the consumer, wherein the identification code is stored in a graphical representation of data and the identification code identifies the product and the merchant of the product; obtain using the identification code a transaction amount for the product; transmit the transaction amount to the application in response to the obtained identification code; (See PARIKH Figures 1-3 and the related text: the mobile phone transmits the extracted information to the app server which communicates with a merchant server to retrieve information about the product from the QR code; [0018]; “purchase transaction…server” [0027] ; Fig. 4 and assoc text [0027-8]; ; “image capture mechanism 508, such as a scanner or camera, captures an image, such as a QR code” [0041]; Fig. 5; the mobile phone receives information from the server including a price; “The QR code contains sufficient information about the product, price, and merchant to enable the user to purchase and pay for the product from the information contained in the product code. “ [0018])
and receive a transaction instruction from the application for executing a payment transaction from the consumer to the merchant using the merchant payment details and consumer payment details for the transaction amount; (See PARIKH least Figures 1-3 and the related text: the mobile phone receives information from the server including a price; the user completes the transaction with the merchant who is then paid for the product; “The QR code contains sufficient information about the product, price, and merchant to enable the user to purchase and pay for the product from the information contained in the product code. “ [0018]; “Checkout application 455 may be configured to accept payment information from user 405 and/or from payment service provider server 470 over network 460” [0035]; [0036-7])
the transaction instruction comprising the identification code and the consumer identifier (See PARIKH [0018]: The QR code contains sufficient information about the product, price, and merchant to enable the user to purchase and pay for the product from the information contained in the product code. “; PARIKH [33]:  In one embodiment, user identifier 430 may be used by a payment service provider to associate user 405 with a particular account maintained by the payment service provider).
PARIKH does not expressly disclose the following limitations, which ITWARU however, teaches:
store merchant payment details (See ITWARU [201]: [...] in terms of the merchant bank account information, this could be supplied [...] as a merchant identification information (e.g. merchant ID) used by the transaction service 20 to lookup the actual merchant bank account information known to the transaction service [...]), consumer payment details and a consumer identifier linked to the consumer payment details (See ITWARU  [51]: The actual payment credentials may be obtained by using the payment account selection information and performing a lookup of actual payment account credentials previously stored in a database or location accessible to the transaction management system 230;  [8]: the mobile payment client receiving a consumer payment request and a consumer payment account identifier entered by the consumer, wherein the consumer payment account identifier identifies a payment account of the consumer; the mobile payment client sending said merchant data, consumer payment request, consumer payment account identifier, and device data to a mobile payment interface, the mobile payment interface running on one or more transaction servers; the mobile payment interface using said device data and consumer payment account identifier to identify the consumer; [225]: [...] it is recognised that: the payment account identifier can also identify corresponding payment account information of the consumer, and the payment account information is stored in memory of the transaction server);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of PARIKH, which discloses systems and methods of making a purchase using a mobile device (PARIKH [008]) with the technique of ITWARU, in order to provide “enhanced security” (ITWARU [0006]) and utilize “better solutions to the much sought-after mobile point of sale market” (ITWARU [0007]).
As per Claim 10:
The combination of PARIKH and ITWARU, as shown above, teaches all of the limitations of claim 9. 
PARIKH further discloses the following limitations:
identify the merchant from the identification code; (See PARIKH Figures 1-3 and the related text: the QR code identifies a product available to purchase and a merchant from which the purchase can occur)
transmit a product identifier to the merchant server; and (See PARIKH Figures 1-3 and the related text: the mobile phone transmits the extracted information to the app server which communicates with a merchant server to retrieve information about the product from the QR code)
receive the transaction amount from the merchant server(See PARIKH Figures 1-3 and the related text: the mobile phone receives information regarding the product from the app server and merchant server including a price)
As per Claim 11:
	The combination of PARIKH and ITWARU, as shown above, teaches all of the limitations of claims 9 and 10. 
PARIKH further discloses the following limitations:
receive with the transaction amount a set of product options; (See PARIKH Figures 1-3 and the related text: the mobile phone receives information regarding the product from the merchant server including options regarding pick-up and delivery)
transmit to the application the set of product options; and (See PARIKH Figures 1-3 and the related text: the mobile phone receives information regarding the product from the merchant server including options regarding pick-up and delivery)
receive from the application the product option selected by the consumer from the set of product options. (See PARIKH Figures 1-3 and the related text: the user selects the options for purchasing the product)
As per Claim 30:
PARIKH discloses the following limitations:
an electronic device including an imaging component; (See PARIKH Figure 4 and the related text: the user scans a QR code with their mobile phone to purchase a product; “image capture mechanism 508, such as a scanner or camera, captures an image, such as a QR code” [0041]; Fig. 5)
a merchant server; and (PARIKH Fig. 4 and assoc text [0027-8])
a transaction server controlled independent of the electronic device and the merchant server;  (See PARIKH Figures 1-3 and the related text: the mobile phone transmits the extracted information to the app server which communicates with a merchant server to retrieve information about the product from the QR code; “purchase transaction…server” [0027]; Fig. 4 and assoc text [0027-8]: user device, merchant server, payment service provider server such as Paypal)
wherein the electronic device is configured for: receiving a graphical representation of data using the imaging component; (See PARIKH Figures 1-3 and the related text: the user scans a QR code with their mobile phone to purchase a product; “image capture mechanism 508, such as a scanner or camera, captures an image, such as a QR code” [0041]; Fig. 5)
extracting from the graphical representation of data the identification code wherein the identified code identifies the product and the merchant of the product; (See PARIKH Figures 1-3 and the related text: the user’s phone extracts the information from the QR Code; [0018]; “image capture mechanism 508, such as a scanner or camera, captures an image, such as a QR code” [0041]; Fig. 5)
transmitting to the transaction server the identification code;  (See PARIKH Figures 1-3 and the related text: the mobile phone transmits the extracted information to the app server which communicates with a merchant server to retrieve information about the product from the QR code; “purchase transaction…server” [0027])
receiving from the transaction server a transaction amount in response to the transmitted identification code; and (See PARIKH Figures 1-3 and the related text: the mobile phone receives information from the server including a price; “The QR code contains sufficient information about the product, price, and merchant to enable the user to purchase and pay for the product from the information contained in the product code. “ [0018])
[...]
executing a payment transaction from a bank account of the consumer to the merchant for the transaction amount  using the merchant payment details and consumer payment details at the transaction server by transmitting a transaction instruction to only the transaction server, (See PARIKH Figures 1-3 and the related text: the user completes the transaction with the merchant who is then paid for the product; “Checkout application 455 may be configured to accept payment information from user 405 and/or from payment service provider server 470 over network 460” [0035]; [0036-7]; “the account number can be with a bank or other financial institution,” [0022]; [0026]; [0037]; transmitting a transaction instruction to only the transaction server is taught by “ PayPal, Inc. of San Jose, Calif. If so, the user proceeds with a payment flow at step 318. In one example, the user enters requested information on the payment provider site, which may include an account/user identifier, such as a password, PIN, email address, and/or phone number, funding source, and/or amount. Once the payment flow is completed on the payment provider site, the user is re-directed back to the merchant site at step 320. In embodiments, where the payment flow is on the merchant site, this step may be omitted.” [0025])
the transaction instruction comprising the identification code and the consumer identifier (See PARIKH [0018]: The QR code contains sufficient information about the product, price, and merchant to enable the user to purchase and pay for the product from the information contained in the product code. “; PARIKH [33]:  In one embodiment, user identifier 430 may be used by a payment service provider to associate user 405 with a particular account maintained by the payment service provider)
and wherein the transaction server being configured for: receiving the identification code from the electronic device; transmitting the transaction amount to the electronic device(See PARIKH Figures 1-3 and the related text: the mobile phone transmits the extracted information to the app server which communicates with a merchant server to retrieve information about the product from the QR code)
PARIKH does not expressly disclose the following limitations, which ITWARU however, teaches:
wherein the transaction server stores merchant payment details (See ITWARU [201]: [...] in terms of the merchant bank account information, this could be supplied [...] as a merchant identification information (e.g. merchant ID) used by the transaction service 20 to lookup the actual merchant bank account information known to the transaction service [...]), consumer payment details and a consumer identifier linked to the consumer payment details (See ITWARU  [51]: The actual payment credentials may be obtained by using the payment account selection information and performing a lookup of actual payment account credentials previously stored in a database or location accessible to the transaction management system 230;  [8]: the mobile payment client receiving a consumer payment request and a consumer payment account identifier entered by the consumer, wherein the consumer payment account identifier identifies a payment account of the consumer; the mobile payment client sending said merchant data, consumer payment request, consumer payment account identifier, and device data to a mobile payment interface, the mobile payment interface running on one or more transaction servers; the mobile payment interface using said device data and consumer payment account identifier to identify the consumer; [225]: [...] it is recognised that: the payment account identifier can also identify corresponding payment account information of the consumer, and the payment account information is stored in memory of the transaction server);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of PARIKH, which discloses systems and methods of making a purchase using a mobile device (PARIKH [008]) with the technique of ITWARU, in order to provide “enhanced security” (ITWARU [0006]) and utilize “better solutions to the much sought-after mobile point of sale market” (ITWARU [0007]).
As per Claim 32:
The combination of PARIKH and ITWARU, as shown above, teaches all of the limitations of claim 30. 
PARIKH further discloses:
wherein the transaction server is configured for transmitting a product identifier to the merchant server (See PARIKH Figures 1-3 and the related text: the user completes the transaction with the merchant who is then paid for the product; “Checkout application 455 may be configured to accept payment information from user 405 and/or from payment service provider server 470 over network 460” [0035]; [0036-7]; “purchase transaction…server” [0027])
the merchant server is configured to: transmit a set of product options to the electronic device; and receive the product option selected by the consumer from the set of product options from the electronic device (See PARIKH Figures 1-3 and the related text: the mobile phone transmits the extracted information to the app server which communicates with a merchant server to retrieve information about the product from the QR code; “Payment service provider server” [0027]; “User device” [0028]; Fig. 4; “watch options” 0017]; “other products or about the same product but from a different store/purchase channel for possible comparison shopping… user selects the desired transmission and enters the requested information” [0020]; See Figure 4 and the related text: servers; “ merchant server” [0027])
As per Claim 33:
The combination of PARIKH and ITWARU, as shown above, discloses all of the limitations of claims 30 and 32. 
PARIKH further discloses the following limitations:
the merchant server is further configured to: transmit a request for a product quantity selection to the transaction server; (See PARIKH Figures 1-3 and the related text: the merchant servers sends information about purchasing the product to the app server to be sent to the user)
the transaction server is further configured to: transmit a set of product options to the electronic device; and receive the product option selected by the consumer from the set of product options from the electronic device; (See PARIKH Figures 1-3 and the related text: the user selects the options for purchasing the product)
As per Claim 41,
The combination of PARIKH and ITWARU, as shown above, discloses all of the limitations of claim 30. 
PARIKH further discloses the following limitations:
wherein the electronic device is a mobile unit. (See PARIKH Figure 4-5 and the related text: user’s device is a mobile phone)
Claims 6-7, 15, 37 and 47-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PARIKH in view of ITWARU in further view of KUTTUVA (US 20120267432).
As per Claim 47:
The combination of PARIKH and ITWARU, as shown above, teaches all of the limitations of claim 1.
The combination of PARIKH and ITWARU does not teach the following, which KUTTUVA, however, discloses:
the electronic device comprising logic further configured to:   receive with the transaction amount a request for a delivery address (See KUTTUVA Figures 37-78 and paragraphs 0119-0128: the user enters a zip code and delivery address for shipping while purchasing the product]; 
and one of: i) transmit the delivery address to the merchant server, or ii) transmit an indication that a delivery address stored on the transaction server and associated with the consumer is the delivery address for the product. (See KUTTUVA:  “shipping address” 0121; Figures 37-78 and paragraphs 0119-0128: the user enters a zip code and delivery address for shipping while purchasing the product or retrieves the shipping address from the user profile; “address 11 so that the payor can verify the payee's information.” [0011])  
It would have been obvious to one skilled in the art at the time of the invention to combine the purchasing system of PARIKH with the delivery address of KUTTUVA because it simplifies the purchasing process while allowing the user to quickly and conveniently enter where the product should be delivered.
As per Claim 6:
The combination of PARIKH, ITWARU, and KUTTUVA teaches all of the limitations of claims 1 and 47, as shown above. 
PARIKH further discloses the following limitations:
transmit a product reservation request comprising the identification code; and (See PARIKH Figures 1-3, the related text and paragraphs 0022 and 0024: the user completes the purchase and receives a receipt confirming the transaction]
receive a confirmation of product reservation. (See PARIKH Figures 1-3, the related text and paragraphs 0022 and 0024: the user completes the purchase and receives a receipt confirming the transaction)
PARIKH does not disclose the following limitations, which KUTTUVA, however, teaches:
a delivery address. (See KUTTUVA Figures 37-78 and paragraphs 0119-0128: the user enters a zip code and delivery address for shipping while purchasing the product)
It would have been obvious to one skilled in the art at the time of the invention to combine the purchasing system of PARIKH with the delivery address of KUTTUVA because it simplifies the purchasing process while allowing the user to quickly and conveniently enter where the product should be delivered.
As per Claim 7:
As shown above, the combination of PARIKH, ITWARU, and KUTTUVA teaches all of the limitations of claims 1, 6, and 47. 
PARIKH does not teach the following limitations, which KUTTUVA, however, teaches:
wherein the confirmation of product reservation comprises a delivery cost such that the transaction amount on the application is updated to include the delivery cost. (See KUTTUVA Figures 37-78 and paragraphs 0119-0128: the transaction includes the shipping cost included in the price)
It would have been obvious to one skilled in the art at the time of the invention to combine the purchasing system of PARIKH with the shipping cost and address of KUTTUVA because it simplifies the purchasing process while allowing the user to quickly and conveniently enter where the product should be delivered while receiving accurate pricing for the transaction.
As per Claim 48:
The combination of PARIKH and ITWARU, as shown above, teaches all of the limitations of claim 9. 
The combination of PARIKH and ITWARU does not teach the following limitations which KUTTUVA, however, teaches:
The transaction server of claim 9 further configured to: transmit a request for a delivery address to the application (See KUTTUVA Figures 37-78 and paragraphs 0119-0128: the user enters a zip code and delivery address for shipping while purchasing the product); 
and one of: i) receive the delivery address from the application, or ii) receive an indication that a delivery address stored on the transaction server and associated with the consumer is the delivery address for the product (See KUTTUVA, “shipping address” 0121; Figures 37-78 and paragraphs 0119-0128: the user enters a zip code and delivery address for shipping while purchasing the product or retrieves the shipping address from the user profile).
It would have been obvious to one skilled in the art at the time of the invention to combine the purchasing system of PARIKH with the delivery address of KUTTUVA because it simplifies the purchasing process while allowing the user to quickly and conveniently enter where the product should be delivered.
As per Claim 15:
The combination of PARIKH, ITWARU and KUTTUVA teaches all of the limitations of claim 9 and 48. 
PARIKH does not disclose the following, which KUTTUVA, however teaches:
wherein the confirmation of product reservation comprises a delivery cost such that the transaction amount on the application is updated to include the delivery cost. (See KUTTUVA Figures 37-78 and paragraphs 0119-0128: the transaction includes the shipping cost included in the price)
It would have been obvious to one skilled in the art at the time of the invention to combine the purchasing system of PARIKH with the shipping cost and address of KUTTUVA because it simplifies the purchasing process while allowing the user to quickly and conveniently enter where the product should be delivered while receiving accurate pricing for the transaction.
As per Claim 37:
The combination of PARIKH and ITWARU, as shown above, discloses all of the limitations of claim 30. 
PARIKH further discloses the following limitations:
wherein the transaction server is further configured to transmit a product purchase notification to the merchant server, wherein the purchase notification comprises a product identifier, and the transaction amount. (See PARIKH Figures 1-3, the related text and paragraphs 0022 and 0024: after completing the purchase via the app the app server sends the necessary information to the merchant server for fulfillment of the order)
PARIKH discloses in the above cited sections and paragraph 0022 that the user can schedule the product for delivery while purchasing the product. PARIKH does not disclose the following, which KUTTUVA, however, teaches:
a delivery address of the consumer. (See KUTTUVA Figures 37-78 and paragraphs 0119-0128: after completing the purchase via the app the app server sends the necessary information including deliver address to the merchant server for fulfillment of the order)
It would have been obvious to one skilled in the art at the time of the invention to combine the purchasing system of PARIKH with the shipping cost and address of KUTTUVA because it simplifies the purchasing process while allowing the user to quickly and conveniently enter where the product should be delivered while receiving accurate pricing for the transaction.
As per Claim 49, 
The combination of PARIKH and ITWARU, as shown above, discloses all of the limitations of claim 30. 
PARIKH does not disclose the following limitation, which KUTTUVA, however, discloses:
wherein the transaction server is configured for: transmitting a request for a delivery address to the electronic device (See KUTTUVA: figure 80: New business information: field for  business address ); 
receiving the delivery address from the electronic device (KUTTUVA: Figures 37-78 and paragraphs 0119-0128: the user enters a zip code and delivery address for shipping while purchasing the product); 
and one of: i) transmitting the delivery address to the merchant server, or ii) receiving an indication from the electronic device that a delivery address stored on the transaction server and associated with the consumer is the delivery address for the product and transmitting the delivery address to the merchant server (KUTTUVA: “shipping address” paragraph 0121; Figures 37-78 and paragraphs 0119-0128: the user enters a zip code and delivery address for shipping into the app which is then sent to the merchant: the user enters a zip code and delivery address for shipping while purchasing the product or retrieves the shipping address from the user profile).
It would have been obvious to one skilled in the art at the time of the invention to combine the purchasing system of PARIKH with the shipping cost and address of KUTTUVA because it simplifies the purchasing process while allowing the user to quickly and conveniently enter where the product should be delivered while receiving accurate pricing for the transaction.

Claims 12 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PARIKH in view of ITWARU in further view of KANDREGULA (US 20140110468).
As per Claim 12:
The combination of PARIKH and ITWARU, as shown above, teaches all of the limitations of claims 9 and 10. 
The combination of PARIKH and ITWARU does not disclose the following limitation, which KANDREGULA, however, teaches:
wherein the identification code further comprises an advertising reference, the server being further configured to: transmit the advertising reference to the merchant server (See KANDREGULA Figures 1-3 and the related text: Usage information regarding the QR code Is sent to the merchant)
It would have been obvious to one skilled in the art at the time of the invention to combine the purchasing system of the combination of PARIKH and KUTTUVA with the advertising tracking of KUTTUVA because it easily and quickly allows merchant to gauge the effectiveness of an advertisement (See paragraph 0019 of KANDREGULA).
As per Claim 34:
The combination of PARIKH and ITWARU, as shown above, teaches all of the limitations of claims 30 and 32. 
PARIKH discloses sending data from the application server to the merchant server (PARIKH Figures 1-3 and paragraph [0027]). 
PARIKH and ITWARU do not disclose the following limitation, which KANDREGULA, teaches:
transmit the advertising reference from the electronic device to the transaction server; and transmit the advertising reference from the transaction server to the merchant server. (See KANDREGULA Figures 1-3 and the related text: Usage information regarding the QR code is sent to the merchant)
It would have been obvious to one skilled in the art at the time of the invention to combine the purchasing system of PARIKH with the advertising tracking of KUTTUVA because it easily and quickly allows merchant to gauge the effectiveness of an advertisement (See paragraph 0019 of KANDREGULA).
Response to Arguments
Claim objections
The objection to claim 30 of the previous Office Action is withdrawn due to Applicant’s amendments filed 5/26/2020.
Double Patenting
The obviousness-type double patenting rejection of the previous Office action is withdrawn due to Applicant’s amendments.
35 U.S.C. § 101
Applicant argues at page 9 that the independent claims integrate any alleged judicial exception into a practical application by:
transmitting the identification code to a transaction server, wherein the transaction server is controlled independent of the electronic device and a merchant server, and the transaction server stores merchant payment details, consumer payment details and a consumer identifier linked to the consumer payment details, and executing a payment transaction from the consumer to the merchant for the transaction amount using the merchant payment details and consumer payment details at the transaction server by transmitting a transaction instruction to the transaction server, the transaction instruction comprising the identification code and the consumer identifier.
Which the Applicant argues results in secure handling of the payment data of a consumer (by storing consumer payment data on the transaction server along with payment details of a merchant), ensuring “that the payment details of the consumer are never sent during the purchase transaction, which thereby improves the security of the consumer's data”.  Additionally, this the claimed invention allows the consumer to make a purchase without having to enter any payment details into the electronic device during purchase, thereby increasing transaction speed and reducing the cognitive burden on the consumer. 
This argument has been fully considered, but is unpersuasive.  The above limitations merely specify where the purchase information data is stored and are no more than generally linking the use of the judicial exception to a particular technological environment of networked computers and mobile devices or amount to no more than mere instructions to apply the exception using a generic computer component and thus do not integrate the judicial exception into a practical application.
Applicant argues at pages 9-10 that the claims implement the judicial exception with a particular machine or manufacture and are more than a drafting effort designed to monopolize the exception.  This argument has been fully considered, but is unpersuasive. The imaging component is a recited at a high-level of generality and is part of a mobile device/computer environment. The claims merely specify where the purchase information data is stored and are no more than generally linking the use of the judicial exception to a particular technological environment of networked computers and mobile devices or amount to no more than mere instructions to apply the exception using a generic computer component and thus do not integrate the judicial exception into a practical application.
35 U.S.C. § 103
Applicant’s 35 U.S.C. § 103 arguments with respect to independent claim(s) 1, 9, and 30 at pages 11-12, concerning the applicability of PARIKH and KUTTUVA to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Collins (US 20120166279 A1) teaches completing a purchase using a QR code.
Berger (US 20020103752 A1) describes a payment processing system that enables merchants to offer credit card or other established electronic payment vehicles for products and services they offer for sale online without the need for the merchant to have or use a standard permanent merchant account. The electronic payment gateway entity is connected to the network between the merchant host servers and the electronic payment processing authority and stores merchant-id and routes all payment critical information to all entities in the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/           Examiner, Art Unit 3694                                                                                                                                                                                             
/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694